DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 17-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/11/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

The application has been amended as follows: 
Rejoin claims 17-20.


Allowable Subject Matter
Claims 1-2 and 7-24 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a package structure comprising: the redistribution circuit structure comprising a first contact pad having a first width and a second contact pad having a second width; conductive pillars, penetrating through the insulating encapsulation and electrically connected to the redistribution circuit structure; wherein in a projection on the redistribution circuit structure along a stacking direction of the semiconductor die and the redistribution circuit structure, a positioning location of the first contact pad is aside of a positioning location of the semiconductor die and overlapped with a positioning location of the insulating encapsulation and a positioning location of the conductive pillars, and a positioning location of the second contact pad is overlapped with the positioning location of the semiconductor die, wherein the first width of the first contact pad is less than a width of the conductive pads, and the second width of the second contact pad is substantially equal to or greater than the width of the conductive pads, in combination with other 
Regarding claim 10, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a package structure comprising: the first redistribution circuit structure comprising a first contact pad having a first width and a second contact pad having a second width, wherein the first width of the first contact pad is less than the second width of the second contact pad; and wherein the package structure comprises a first region with the insulating encapsulation disposed therein and a second region with the semiconductor die disposed therein, the first contact pad is located within the first region, and the second contact pad is located within the second region, in combination with other claimed features, as recited in independent claim 10. Claims 11-16 are dependent upon independent claim 10, and are therefore allowed.
Regarding claim 17, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising: forming the first redistribution circuit structure comprising forming a first contact pad having a first width and a second contact pad having a second width, the first width is less than the second width, wherein in a projection on the first redistribution circuit structure along a stacking direction of the semiconductor die and the first redistribution circuit structure, a positioning location of the first contact pad is aside of a positioning location of the semiconductor die and overlapped with a positioning location of the insulating material and a positioning location of the conductive pillars, and a positioning location of the second contact pad is overlapped with the positioning location of the semiconductor die; forming conductive pads to connect to the first redistribution circuit structure, wherein the first width of the first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

			      Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 13, 2021